Citation Nr: 0804284	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  07-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to March 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

A motion to advance this case on the Board's docket was 
received by the Board in December 2007, and granted in 
January 2008, for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

During the veteran's December 2007 hearing before the Board, 
he asserted that his hearing had deteriorated over the prior 
year.  To that end, review of the claims file reveals that 
the veteran's last VA audio examination was conducted in 
August 2006, more than a year prior to the veteran's hearing 
before the Board.  Thus, a new VA examination is needed.  VA 
has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary; examinations 
will be requested whenever VA determines, as in this case, 
that there is a need to verify the severity of a disability.  
See 38 C.F.R. §§  3.159, 3.327(a) (2007).

Accordingly, the case is remanded for the following actions:

1.  The RO must afford the veteran a VA 
audiological evaluation to determine 
the current severity of his bilateral 
hearing loss.  The claims file and a 
copy of this Remand must be provided to 
the VA examiner; the examination report 
must reflect that both were reviewed by 
the examiner in conjunction with the 
examination, or the examination will be 
considered inadequate for appellate 
purposes.  All pertinent symptomatology 
and findings must be reported in 
detail.  Any indicated diagnostic tests 
and studies must be accomplished.  
Specifically, the results of a complete 
VA audiological evaluation must be 
recorded, to include a statement 
detailing, in numbers, the findings of 
puretone decibel loss at 500, 1000, 
2000, 3000 and 4000 Hertz, the puretone 
threshold average of the results from 
1000 Hertz to 4000 Hertz, and the 
results of the word recognition test, 
in percentages, using the Maryland CNC 
test.  The report must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158, 
3.655.  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in 
complete compliance with the directives 
of this Remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 82 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

